                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

JOEY HOWARD, #185 308,                       )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   )   CIVIL ACTION NO. 1:18-CV-704-ECM
                                             )
JONATHAN WELCH, et al.,                      )
                                             )
        Defendants.                          )

                                     ORDER

        On August 30, 2018, the Magistrate Judge filed a Recommendation to which no timely

objection has been filed. Doc. 15. There being no objection filed to the Recommendation, and after

an independent review of the file, the Recommendation is ADOPTED, and it is hereby ORDERED

that:

        1. Plaintiff’s claims against Defendant Ozark Police Department are DISMISSED with

prejudice under 28 U.S.C. § 1915(e)(2)(B)(i).

        2. The Ozark Police Department is TERMINATED as a party to the complaint.

        The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure as to Defendant Ozark Police

Department.

        This case is not closed and is referred to the United States Magistrate Judge for further

proceedings regarding Plaintiff’s claims against the remaining defendants.

        DONE this 12th day of October, 2018.


                                           /s/ Emily C. Marks
                                     EMILY C. MARKS
                                     UNITED STATES DISTRICT JUDGE
